*302RUDKIN, Circuit Judge.
This is a writ of error to review a judgment in an action at law tried by the court without a jury. In such cases the rule is firmly established that the jurisdiction of this court to review the rulings of the court below, with minor exceptions not material here, is dependent upon a compliance with the requirements of section 649 of the Revised Statutes (Comp. St. § 1587), namely, the filing with the clerk of a stipulation in writing waiving a jury. No other waiver will suffice, and in the absence of such a stipulation we can only look to the process, pleadings, and judgment. Bond v. Dustin, 112 U. S. 604, 5 Sup. Ct. 296, 28 L. Ed. 835; Road Imp. District v. St. Louis S. W. Ry. Co., 257 U. S. 547, 562, 42 Sup. Ct. 250, 66 L. Ed. 364; Columbus Compress Co. v. United States F. & G. Co., 186 Fed. 487, 108 C. C. A. 465; Ladd & Tilton Bank v. Lewis A. Hicks Co., 218 Fed. 310, 134 C. C. A. 106; Ford v. United States, 260 Fed. 657, 171 C. C. A. 421.
There is no error apparent upon the face of the record, and the judgment of the court below must therefore he affirmed.